DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  On line 4 of claim 22, delete “ga as”, and insert --gas--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16, 19, 20, 22, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2009/0254203 to Gerold et al. (Gerold).
Claim 14

With regard to a circuit system configured to operate the sensor device and to generate sensor data based on the sensor signals; Gerold teaches a control unit connected to the sensor (Figs. 1, 2, control unit 50, par. 33).
With regard to at least one configuration data memory storing configuration data; Gerold teaches storing control parameters in nonvolatile memory (par. 38).
With regard to wherein the sensor system is alternatively operable in different operating modes, the different operating modes including at least: (i) an active mode in which sensor data are generated, and (ii) a sleep mode in which no sensor data are generated and at least one part of the sensor system is switched to a currentless state, Gerold teaches an active mode and a quiescent mode (par. 40).
With regard to wherein: the circuit system is configured in such a way that memory content of the at least one configuration data memory is independent of the operating modes of the sensor system, so that the stored configuration data are maintained in a sleep mode, Gerold teaches storing control parameters in nonvolatile memory (par. 38).
With regard to wherein: the sensor system is configured in such a way that the at least one part that is switched to a currentless state in the sleep mode is reconfigured based on the stored configuration data when a change to the active mode is initiated, Gerold teaches using parameters from the configuration file upon awakening (par. 43).
Claim 15

Claim 16
Gerold teaches that the circuit system is configured in such a way that the active mode is started when a change from the sleep mode to the active mode is initiated (par. 40).
Claim 19
Gerold teaches that the interface is connected to the circuit system, and using the interface, a change in the operating mode is able to be initiated by an external processing unit (par. 40).
Claim 20
Gerold teaches that the circuit system is configured in such a way that information about the operating mode in which the sensor system is operated is able to be transmitted to the external processing device via the interface (par. 40).
Claim 22
Gerold teaches that the sensor element is a micromechanical sensor element, the micromechanical sensor element being configured to sensor: (i) a pressure, and/or (ii) an acceleration, and/or (iii) rate of rotation, and/or (iv) orientation in space, and/or (v) temperature, and/or (vi) humidity, and/or (vii) ga as composition and/or (viii) particle concentration (par. 32).
Claim 25

With regard to a circuit system configured to operate the sensor device and to generate sensor data based on the sensor signals, Gerold teaches a control unit connected to the sensor (Figs. 1, 2, control unit 50, par. 33).
With regard to at least one configuration data memory storing configuration data, Gerold teaches storing control parameters in nonvolatile memory (par. 38).
With regard to wherein the sensor system is alternatively operable in different operating modes, the different operating modes including at least: (i) an active mode in which sensor data are generated, and (ii) a sleep mode in which no sensor data are generated and at least one part of the sensor system is switched to a currentless state, Gerold teaches an active mode and a quiescent mode (par. 40).
With regard to wherein: (i) the circuit system is configured in such a way that memory content of the at least one configuration data memory is independent of the operating modes of the sensor system, so that the stored configuration data are maintained in a sleep mode, Gerold teaches storing control parameters in nonvolatile memory (par. 38).
With regard to wherein: (ii) the sensor system is configured in such a way that the at least one part that is switched to a currentless state in the sleep mode is reconfigured based on the stored configuration data when a change to the active mode is initiated, Gerold teaches using parameters from the configuration file upon awakening (par. 43).

With regard to reconfiguring the at least one part using the configuration data stored in the configuration data memory when a change is initiated from the sleep mode to the active mode, Gerold teaches using parameters from the configuration file upon awakening (par. 43).
Claim 26
Gerold teaches that after the reconfiguration of the at least one part of the sensor system, the sensor system is operated in the active mode (par. 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerold in view of US Patent Application Publication 2006/0035590 to Morris et al. (Morris).
Claim 17
Gerold teaches all the limitations of claim 14 upon which claim 17 depends.  Gerold does not teach that the sensor system is operated in at least two active modes, which include a continuous operating mode and/or an operating- cycle mode.  Morris teaches a plurality of operating modes including a high data rate mode and a medium 
Claim 18
Gerold teaches all the limitations of claim 14 upon which claim 18 depends. Gerold does not teach that the sensor system is able to be operated in at least two sleep modes, which differ from each other by respective parts of the circuit system that are able to be switched to a currentless state, wherein in at least one of the sleep modes, an analog part of the circuit system is switched to a currentless state, and/or in at least one of the sleep modes, a digital part of the circuit system is switched to a currentless state, and/or in at least one of the sleep modes, a data memory for sensor data is switched to a currentless state.  Morris teaches multiple operating modes including a sleep mode, and a wake-up mode (Claim 6).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the power configuring, as taught by Gerold, to include multiple modes, as taught by Morris, because then the operation of the tool would have been more efficient for various actions.
Claim 23
Gerold teaches all the limitations of claim 14 upon which claim 18 depends.  Gerold does not teach that the circuit system is configured to provide multiple sleep modes and/or multiple active modes for operating the sensor system, which differ from one another by energy consumption.  Morris teaches multiple operating modes (Claim .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerold in view of US Patent Application Publication 2003/0040881 to Steger et al. (Steger).
Claim 21
Gerold teaches all the limitations of claim 15 upon which claim 21 depends.  Gerold does not teach that the interface is a 12C interface or a SPI interface or a 13C interface.  Steger teaches an SPI interface (par. 193).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the power configuring, as taught by Gerold, to include an SPI interface, as taught by Steger, because then a well known interface compatible with many devices would have been available.  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerold in view of US Patent Application Publication 2015/0063072 to Deng et al. (Deng).
Claim 24
Gerold teaches all the limitations of claim 14 upon which claim 24 depends.  Gerold does not teach that the sensor system draws less than two microamperes in at least one sleep mode, in a temperature range of at least 0°C - 65°C.  Deng teaches a sleep mode with current of 20nA or 300nA (par. 60).  The Examiner takes Official Notice that it is well known to operate devices in the range of at least 0 degrees Celsius to 65 degrees Celsius as this includes the range of temperatures that humans can 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864